PER CURIAM.
In light of appellee’s confession of error, we reverse the contempt order in this case on the limited ground that the lower court failed to identify $3,000 in assets that were presently available to appellant to pay the ordered purge. See Bowen v. Bowen, 471 So.2d 1274, 1280 (Fla.1985). We find no reversible error or abuse of discretion on any other issue raised by appellant. We remand for further proceedings consistent with this opinion.

Reversed and Remanded.

WARNER, GROSS and TAYLOR, JJ., concur.